Title: From Thomas Jefferson to J. Phillipe Reibelt, 10 January 1806
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                        
                            Sir
                            
                            Washington Jan. 10. 06.
                        
                        I find, at length, a moment in which I can hastily acknolege the reciept of your letter of the 2d. there
                            happens to be a vacant factorship at Natchitoches on Red river, the one which you would suit best, & would suit you best
                            of all those within our limits. It is an antient French village, where there is a tolerable society, & the factory for
                            the neighboring tribes of Indians, who are entirely humanised. I spoke to the Secretary at war who has the appointment,
                            & says it shall be given to you. the salary & all allowances are 1360. D. a year, and no permission to engage in
                            private trade. he says that the factors are required to give an effectual security to the amount of 10,000. D. on this
                            subject, as well as every thing else relating to it you will be pleased to correspond with him. should you go, your best
                            mode would be by sea to N. Orleans & then up the rivers to Natchitoches. sincerely wishing this may meet your
                            convenience I present you my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                    